     Case 2:17-cv-02797-NJB-DMD Document 202-2 Filed 03/31/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


             STANDING ORDER GOVERNING SECTION “G” COURTROOM
                         WHILE COURT IS IN SESSION

        The following Order shall apply to any and all persons who enter the courtroom of

Section G:

        (1) IT IS ORDERED that the following items are to be completely off upon entry into the

courtroom: Portable communication devices, including all cellular devices (including cell phones,

smartphones, personal digital assistants, BlackBerrys, iPhones, Palm Pilots); ear piece devices (such

as Bluetooth); laptop computers (including iPads); and digital or other types of video cameras or

recorders; or any other similarly functioning device.

        (2) IT IS FURTHER ORDERED that the only exceptions to the above provision shall be

(1) authorized court personnel working on the matter before the Court; and (2) law enforcement

personnel (including Court Security Officers and United States Marshals, but not witnesses)

participating on the case as assigned by the Court; (3) attorneys who are counsel of record and who

are seated at counsel tables (not in the public gallery), along with any paralegals or other staff seated

at counsel tables (not in the public gallery), and provided that the use of any such laptop computer

or other device shall not access or be accessed to the internet, cellular network, broad band, Wifi,

or any other outside network designed to transmit or receive messages, sounds or visual images to

anyone outside the courtroom. Prior to entry into the courtroom, counsel shall turn off all cellular

phone devices including smartphones, BlackBerrys, iPhones, or similar devices.

        (3) IT IS FURTHER ORDERED that any person possessing such device within the

Section “G” courtroom in violation of Paragraph 1 shall be subject to (1) monetary sanction, and

                                                   1
     Case 2:17-cv-02797-NJB-DMD Document 202-2 Filed 03/31/20 Page 2 of 2



(2) permanent prohibition from entry into the courtroom for the duration of the hearing, or trial both

in addition to having such device confiscated and retained by the Court until further notice.

       (4) IT IS FURTHER ORDERED that food and/or drink (including coffee and bottled

water) shall be prohibited from the Section “G” courtroom; likewise, attendees shall refrain from

chewing gum and wearing hats and/or sunglasses (over the eyes or on the head) in the Section “G”

courtroom, and shall remove same upon entry.

                                    10th day of September, 2012.
       NEW ORLEANS, LOUISIANA, this _____


                                                          _________________________________
                                                          NANNETTE JOLIVETTE BROWN
                                                          UNITED STATES DISTRICT JUDGE




                                                  2
